Citation Nr: 0002262	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes of the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.G.


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1978.




The current appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The RO granted entitlement to a 
permanent and total disability rating for pension purposes, 
but denied entitlement to a TDIU.

A review of the record discloses that the RO granted 
entitlement to service connection for schizophrenia when it 
issued a rating decision in July 1978.

In May 1983 the RO issued a rating decision wherein it 
proposed severance of service connection for schizophrenia on 
the basis of the prior grant therefor having been clearly and 
unmistakably erroneous.  The veteran was notified of the 
above proposal to sever service connection for schizophrenia 
by letter from the RO dated in May 1983.  The letter noted 
that the veteran's notice of disagreement had been 
temporarily withdrawn as a proposal to sever service 
connection was not an appealable issue, and he had the right 
to appeal the later proposed severance action.  

In July 1983 the veteran filed a notice of disagreement with 
the RO's proposed action to sever service connection for 
schizophrenia.  By letter dated in August 1983, the RO 
advised the veteran that a proposal to sever was not an 
appealable issue.  However, once the severance action was 
effectuated, he could appeal the determination.

In September 1983 the RO severed entitlement to service 
connection for schizophrenia on the basis of the prior July 
1978 grant having been clearly and unmistakably erroneous.  
The veteran was notified of the termination of his benefits 
by letter from the RO dated in September 1983.  No notice of 
disagreement with the severance of service connection for 
schizophrenia was received by the RO.


In correspondence dated in November 1999 the veteran's 
representative alleged that the veteran had timely filed a 
notice of disagreement with a "1982" severance action of 
the RO.  The representative appears to be attempting to 
reopen the issue of service connection for schizophrenia.  As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for clarification, initial consideration, and 
appropriate action.


FINDING OF FACT

Service connection is not in effect for any disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to a TDIU is denied as a 
matter of law.  38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. §§ 
3.340, 3.341, 4.16 (1999);  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The rating decision with which the veteran filed a notice of 
disagreement is the June 1997 determination wherein the RO 
denied entitlement to a TDIU.  The RO also granted 
entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.  The disabilities 
accounting for the grant of nonservice-connected pension 
benefits were postoperative residuals of injury of the lumbar 
spine, rated as 40 percent disabling, residuals of a cervical 
spine injury, rated as 10 percent disabling, hiatal hernia 
with mild esophagitis, rated as 10 percent disabling, and 
residuals of bilateral shoulder injury, rated as 
noncompensable.


The veteran presented testimony in support of his claim 
before a hearing officer at the RO in April 1999.

The veteran and a friend provided testimony before the 
undersigned travel Member of the Board at the RO in October 
1999.

Service connection is not in effect for any disability.


Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a) 
(1999).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1999).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (1999).

The determination of whether a total disability rating is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


Analysis

As the Board noted earlier, the veteran has been awarded a 
permanent and total disability rating for nonservice-
connected disability pension purposes.  Service connection is 
not in effect for any disability.

The pertinent governing criteria set out in detail above are 
predicated on the veteran's having been granted service 
connection for a disability or disabilities sufficient to 
warrant to TDIU for the purpose of a favorable determination 
on appeal.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  In the absence of service connection 
having been granted for any disability satisfying the 
threshold requirement of the pertinent governing criteria for 
a TDIU, the Board concludes that the claim of entitlement to 
a TDIU must be denied by operation of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a TDIU is denied as a matter of law.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

